Citation Nr: 0411705	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-17 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury, to include patellofemoral syndrome with 
underlying chondromalacia.

2.  Entitlement to service connection for residuals of a left 
knee injury, to include patellofemoral syndrome with 
underlying chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to April 
1978, with additional periods of inactive duty for training, 
(INACTDUTRA), including in November 1998.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

A preliminary review of the veteran's claims file reveals 
that this claim requires additional development.

The veteran contends that as a result of a November 1998 
injury while on inactive duty for training, she now suffers 
from bilateral patellofemoral syndrome with underlying 
chondromalacia.  In this regard, the veteran's service 
medical records demonstrate that the veteran injured a knee 
during a fall in November 1998, but are unclear as to which 
knee.  Service medical records dated November 6 and 8, 1998; 
a November 6, 1998 sworn statement from the veteran; a 
November 8, 1998 DA Form 2173 and a January 1999 DA Form 
7349-R indicate that she injured her right knee.  A June 2000 
service medical record, sick slip and physical profile refer 
to a November 1998 injury of the left knee.

The Board finds that the current evidence of record, to 
include a November 2000 VA examination report and a July 2001 
addendum, is insufficient for the proper adjudication of 
these claims.  First, the November 2000 VA examination report 
sets forth current diagnoses of right and left knee 
patellofemoral syndrome secondary to very early 
chondromalacia, but it does not include an opinion as to 
whether such is linked to service, to include trauma.  The 
Board also notes that a June 2001 RO examination request only 
asked for an etiology opinion regarding the veteran's left 
knee.  As a result, the July 2001 addendum to the November 
2000 VA examination report only explicitly addresses the 
etiology of the left knee, although arguably it could be read 
as going against the claims for both knees.  In addition, the 
November 2000 VA examination report refers to an in-service 
left knee injury but fails to note whether such finding 
appears in the service medical records.  The Board observes 
that a probative nexus opinion requires an accurate medical 
history.  Reonal v. Brown, 5 Vet.App. 458 (1993).  The 
medical opinion requested in this case must be based upon a 
review of all of the relevant medical records in the claims 
file, to include all positive and negative findings for both 
knees recorded in the service medical records.

In light of the foregoing evidence, and considering that the 
veteran's in-service knee injury was as recent as November 
1998, with a post-service diagnosis of chronic bilateral knee 
disability, the Board finds that there is a duty to provide 
an examination to obtain an opinion that clearly addresses 
the contended causal relationship between the claimed 
disabilities and the November 1998 injury.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable  requirements of the VCAA.  
In particular, the RO must ensure that 
the notification requirements and 
development procedures in sections 3 and 
4 of the Act, codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
are fully complied with and satisfied, to 
include which portions of the information 
and evidence necessary to substantiate 
the veteran's claim are to be provided by 
the veteran and VA.  38 U.S.C.A. § 5103 
(a)(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should arrange for an 
examination by the appropriate examiner 
to determine the nature, extent, and 
etiology of the veteran's bilateral knee 
patellofemoral syndrome with underlying 
chondromalacia.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner is requested to 
note that service medical records dated 
November 6 and 8, 1998; a November 6, 
1998 sworn statement from the veteran; a 
November 8, 1998 DA Form 2173 and a 
January 1999 DA Form 7349-R indicate that 
she injured her right knee.  A June 2000 
service medical record, sick slip and 
physical profile refer to a November 1998 
injury of the left knee.

The examiner should opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the veteran's right 
and left knee patellofemoral syndrome 
with underlying chondromalacia are 
causally linked to any incident of any 
injuries sustained in a November 1998 
fall.  Any opinion expressed must be 
accompanied by a rational.  If the 
examiner finds it impossible to provide 
any part of the requested opinion without 
resort to pure speculation, he or she 
should so indicate.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

4.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for right knee 
patellofemoral syndrome secondary to 
early chondromalacia, and left knee 
patellofemoral syndrome secondary to 
early chondromalacia.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



